
	
		II
		111th CONGRESS
		2d Session
		S. 2985
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a
		  new Small Business Startup Savings Account.
	
	
		1.Establishment of Small
			 Business Startup Savings Accounts
			(a)In
			 generalSubpart A of part I of subchapter D of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 408A the
			 following new section:
				
					408B.Small
				Business Startup Savings Accounts
						(a)General
				ruleExcept as provided in
				this section, a Small Business Startup Savings Account shall be treated for
				purposes of this title in the same manner as an individual retirement
				plan.
						(b)Small Business
				Startup Savings AccountFor purposes of this title, the term
				Small Business Startup Savings Account means a tax preferred
				savings plan which is designated at the time of establishment of the plan as a
				Small Business Startup Savings Account. Such designation shall be made in such
				manner as the Secretary may prescribe.
						(c)Treatment of
				contributions
							(1)No deduction
				allowedNo deduction shall be allowed under section 219 for a
				contribution to a Small Business Startup Savings Account.
							(2)Contribution
				limit
								(A)In
				generalThe aggregate amount of contributions for any taxable
				year to all Small Business Startup Savings Accounts maintained for the benefit
				of an individual shall not exceed $10,000.
								(B)Aggregate
				limitationThe aggregate of the amounts which may be taken into
				account under subparagraph (A) for all taxable years with respect to all Small
				Business Startup Savings Accounts maintained for the benefit of an individual
				shall not exceed $150,000.
								(C)Cost of living
				adjustmentThe Secretary shall adjust annually the $10,000 amount
				in subparagraph (A) for increases in the cost-of-living at the same time and in
				the same manner as adjustments under section 415(d); except that the base
				period shall be the calendar quarter beginning July 1, 2010, and any increase
				which is not a multiple of $500 shall be rounded to the next lowest multiple of
				$500.
								(3)Contributions
				permitted after age 701/2Contributions to a
				Small Business Startup Savings Account may be made even after the individual
				for whom the account is maintained has attained age
				701/2.
							(4)Rollovers from
				retirement plans not allowedA taxpayer shall not be allowed to
				make a qualified rollover contribution to a Small Business Startup Savings
				Account from any qualified retirement plan (as defined in section
				4974(c)).
							(d)Distribution
				rulesFor purposes of this title—
							(1)General
				rules
								(A)Limitations on
				distributionsAll qualified distributions from a Small Business
				Startup Savings Account—
									(i)shall be limited
				to a single business, and
									(ii)must be
				disbursed not later than the last day of the 5th taxable year beginning after
				the initial disbursement.
									(B)Exclusions from
				gross incomeAny qualified distribution from a Small Business
				Startup Savings Account shall not be includible in gross income.
								(2)Qualified
				distributionFor purposes of this subsection, the term
				qualified distribution means any payment or distribution made for
				operating capital, the purchase of equipment or facilities, marketing,
				training, incorporation, and accounting fees.
							(3)Nonqualified
				distributions
								(A)In
				generalIn applying section 72 to any distribution from a Small
				Business Startup Savings Account which is not a qualified distribution, such
				distribution shall be treated as made from contributions to the Small Business
				Startup Savings Account to the extent that such distribution, when added to all
				previous distributions from the Small Business Startup Savings Account, does
				not exceed the aggregate amount of contributions to the Small Business Startup
				Savings Account.
								(B)Treatment of
				amounts remaining in accountAny remaining amount in a Small
				Business Startup Savings Account following the date described in paragraph
				(1)(A)(ii) shall be treated as distributed during the taxable year following
				such date and such distribution shall not be treated as a qualified
				distribution.
								(4)Rollovers to a
				Roth IRASubject to the application of the treatment of
				contributions in section 408A(c), distributions from a Small Business Startup
				Savings Account may be rolled over into a Roth
				IRA.
							.
			(b)Excess
			 contributionsSection 4973 of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new subsection:
				
					(h)Excess
				contributions to Small Business Startup Savings AccountsFor
				purposes of this section, in the case of contributions to all Small Business
				Startup Savings Accounts (within the meaning of section 408B(b)) maintained for
				the benefit of an individual, the term excess contributions means
				the sum of—
						(1)the excess (if
				any) of—
							(A)the amount
				contributed to such accounts for the taxable year, over
							(B)the amount
				allowable as a contribution under section 408B(c)(2) for such taxable year,
				and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
							(A)the distributions
				out of the accounts for the taxable year, and
							(B)the excess (if
				any) of—
								(i)the maximum
				amount allowable as a contribution under section 408B(c)(2) for such taxable
				year, over
								(ii)the amount
				contributed to such accounts for such taxable
				year.
								.
			(c)Conforming
			 amendmentThe table of sections for subpart A of part I of
			 subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 408A the following new
			 item:
				
					
						Sec. 408B. Small Business Startup Savings
				Accounts.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
